Citation Nr: 1205085	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-26 550	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service connected diabetes. 

2.  Entitlement to service connection for a renal disorder, including as secondary to service connected diabetes. 

3.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, including as secondary to service connected diabetes. 

4.  Entitlement to service connection for carpel tunnel syndrome of the right upper extremity, including as secondary to service connected diabetes. 


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.    

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Huntingdon, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2009, the case was remanded to afford the Veteran an opportunity for a Board hearing at the RO.  In September 2011, the Veteran withdrew his request for a hearing.  

Service connection for two of the remanded issues was granted while the case was undergoing remand development.  The issues on the title page remain from the previous remand.


FINDING OF FACT

On November 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that indicated that a withdrawal of the appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran initially perfected an appeal to the Board conecerning six service connection issues: entitlement to service connection for hypertension, heart disease, renal disorder, psychiatric disorder, carpal tunnel syndrome of the left upper extremity and carpal tunnel syndrome of the right upper extremity.  Board remanded all six of these issues in February 2009, so that the Veteran could be given the opportunity for a Board hearing at the RO.  Subsequently, in a March 2009 statement, the Veteran indicated that he wished to continue his appeals for service connection for psychiatric disorder, heart disease and hypertension but wished to withdrawal his other claims (i.e. service connection for renal disorder and service connection for carpal tunnel syndrome of the right and left upper extremities).   

In a January 2010 rating decision, the RO granted service connection for ischemic heart disease and assigned a 100 percent rating effective April 12, 2006, the date of receipt of the Veteran's claim.  This constituted a full grant of the Veteran's claim.  The decision also granted the Veteran special monthly compensation as a result of meeting the housebound criteria.   In a February 2011 decision, the RO determined that the Veteran's service-connected psychiatric disorder encompassed depression, as well as the already service-connected PTSD.  The RO then awarded an earlier effective date of April 1, 2006 (back to the date of the Veteran's initial claim) for the service-connected psychiatric disability and noted that this also represented a full grant of the benefit sought.  Consequently, as these benefits have already been fully granted, the claims for service connection for psychiatric disability and for heart disease are no longer on appeal before the Board.  

In November 2011, the Veteran's attorney notified the Board in writing that the Veteran was satisfied with all appeals.  Given this affirmative written expression of satisfaction, along with the Veteran's earlier withdrawal of his claims for carpal tunnel syndrome of both upper extremities and his claim for renal disorder,  the Board finds that the Veteran's remaining claims have been appropriately withdrawn and his appeal will be dismissed.        


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


